VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06095-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM April 23, 2015 BY EDGARLINK Naseem Nixon, Esq. U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 Prospectus Title: Voya Preferred Advantage Variable Annuity File Nos.: 333-202174 and 811-05626 Dear Ms. Nixon: On behalf of Voya Insurance and Annuity Company (the “Company”) and its Separate Account B (“Separate Account B”) (collectively, the “Registrant”), we hereby submit this Pre-Effective Amendment No. 1 and respond to the comments received from you via letter dated April 15, 2015, in connection with the above-referenced registration statement. Your comments and our responses are noted below. 1.
